Citation Nr: 9918777	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-29 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from August 21, 1968 to May 22, 
1970, and from August 31, 1971 to March 23, 1973.

The veteran initially filed a claim in February 1971 for 
service connection for a nervous disorder.  By decision of 
the Board of Veteran's Appeals' (Board) in March 1977, 
service connection for a psychiatric disorder was denied.  
The veteran was notified of that decision by letter of that 
same month.  Upon reconsideration, in June 1983, the Board 
denied the veteran's claim for service connection for a 
psychiatric disability.  The veteran was notified of that 
decision by letter of the same month.  In March 1985, the 
Board denied the veteran's claim for service connection for a 
psychiatric disability.  The veteran was notified of that 
decision by letter of the same month.  In November 1988, the 
Board denied the veteran's claim for service connection for a 
psychiatric disorder.  This appeal arises from a January 1997 
rating decision from the Newark, New Jersey Regional Office 
(RO) that determined that new and material evidence to reopen 
the veteran's claim for service connection for schizophrenia, 
paranoid type, had not been received.  A Notice of 
Disagreement was filed in May 1997 and a Statement of the 
Case was issued in July 1997.  In August 1997, the veteran 
requested a hearing.  In October 1997, a hearing at the RO 
before a local hearing officer was held.  A substantive 
appeal was filed in October 1997 with a request for a hearing 
at the RO before a Member of the Board.

On October 22, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998). 

The issue of entitlement to service connection for a 
psychiatric disability has been denied by decisions of the 
Board in March 1977, on reconsideration in June 1983, and in 
March 1985 and November 1988. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  Thus, the 
Board will address the issue of whether new and material 
evidence has been submitted since the last prior final Board 
decision in November 1988.

The Board notes that the veteran, in September 1987, 
indicated that he wanted service connection for hemorrhoids.  
The RO has not developed this issue.  The issue of the 
appellant's entitlement to service connection for hemorrhoids 
is not inextricably intertwined with the current appeal.  As 
no action has been taken, it is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was last 
denied by a decision of the Board in November 1988. 

2.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered in order to decide the merits of the 
claim.

3.  Consideration of an independent medical expert opinion is 
not warranted in the absence of the finding of new and 
material evidence. 



CONCLUSIONS OF LAW

1.  The November 1988 decision of the Board that denied 
service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1105, 20.1105 (1998).

2.  Evidence received since the November 1988 Board decision 
is not new and material, and, thus, the claim for service 
connection for a psychiatric disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  An advisory opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence received prior to the Board's decision in 
November 1988 includes the following:

In February 1971, the veteran filed a claim for service 
connection for a nervous disorder as of May 18, 1970.

Received in March 1971 was a notation from the Adjutant 
General indicating that service medical records for the 
veteran were not found.  
 
On a VA examination in August 1971, the veteran complained of 
anorexia, weight loss, insomnia, nocturnal restlessness, easy 
fatigue, yawning, tension headaches, jitteriness, 
forgetfulness, and some impairment of past memory.  He used 
marijuana and heroin.  The diagnoses included (1) past 
history of drug dependence, marijuana, heroin, opium, and 
morphine; (2) drug dependence, marijuana and heroin; and (3) 
non-psychotic organic brain syndrome, secondary to diagnoses 
(1) and (2).

In a rating decision from October 1971, service connection 
for a nervous disorder was denied.  

In October 1973, the veteran filed a claim for service 
connection disabilities to include schizophrenia, paranoid 
type, chronic and a nervous disorder. 

On a November 1973 VA examination, the diagnoses included 
schizophrenic reaction, paranoid type, chronic, severe.  

Included with the November 1973 VA examination was a July 
1971 letter to the Social Security Administration, wherein a 
VA physician indicated that the veteran had a nervous 
disability that made it extremely difficult to work.  He 
experienced great difficulty in adhering to a work regime, 
controlling his impulsive behavior and sustaining the 
concentration needed to work.

A VA hospital record from February 1974 shows that the 
veteran was admitted at the end of January 1974.  It was his 
second psychiatric hospitalization.  He had been previously 
admitted from May 1970 to July 1970 with diagnoses including 
schizophrenia, paranoid type and drug dependency.  According 
to his past history, he was admitted to a mental hospital 
while in the service.  At that time his diagnoses included 
schizophrenic ideation, schizoid personality and drug 
dependency.  At the time of discharge the tentative 
diagnostic impression included personality disorder, schizoid 
personality.  

By rating action of April 1974, service connection for a 
personality disorder was denied.  The veteran appealed this 
decision.

Associated with the file in June 1974 pursuant to the 
veteran's appeal from this rating action was a VA hospital 
record dated in July 1970 that shows that the veteran was 
admitted on May 28, 1970.  He stated he was bothered by the 
world.  He had a nervous disorder for about three months.  He 
felt jittery and distrusted everybody except his parents.  He 
smoked marijuana in Korea, and later on took LSD and some red 
pills that made him feel relaxed.  His past history revealed 
that the veteran dropped out of high school on account of 
lack of interest.  In his adolescence, he smashed street 
lights.  He was in the service from 1968 to 1970 and there 
was occasional insubordination.  On June 26, 1970, the 
veteran was given a weekend pass.  At the present time, he 
had not returned for a month and was therefore discharged 
AWOL.  The diagnoses included schizophrenic reaction, 
paranoid type, manifested by egocentric rumination, ideas of 
reference, ideas of persecution, paralogical thinking, 
suspicions, sexual ruminations, and drug use.

Associated with the file in January 1975 were service medical 
records for the veteran.  

A service medical record from April 1972 indicates that the 
veteran was admitted to the hospital in March 1972 for drug 
abuse.  His past medical history was that he spent 
approximately twelve months at a VA hospital on a psychiatric 
ward where he was evaluated for schizophrenia with paranoid 
tendencies.  The diagnoses included drug dependency and 
chronic paranoid type schizophrenia.  A May 1972 disposition 
record shows diagnoses including drug dependencies and 
schizophrenia, paranoid type, chronic, moderate, manifested 
by auditory and visual hallucinations and mildly abnormal 
behavior.  Predisposition was schizoid personality; 
precipitating stress was heroin abuse.  Line of duty was 
indicated, and it did not exist prior to service.

A service medical record from January 1973, shows that the 
veteran was seen for evaluation for eligibility for 
Psychiatric Board Discharge.  The veteran was known to the 
psychiatrist since June 1972.  He went on leave and remained 
AWOL for several months.  He had continued sporadic drug 
abuse:  LSD and heroin.  Two weeks previously, he had the 
onset of halting speech.  He desired any type of discharge.  
On mental status examination, the veteran was alert and 
oriented.  His affect was normal and varied appropriately.  
His mood was fair.  He denied homicidal or suicidal ideas.  
His speech was slow with hesitant stuttering.  He abstracted 
well on similarities and proverbs.  He had no looseness of 
associations.  He was cooperative and in good contact.  He 
denied recent hallucinations.  The impression was mixed 
personality disorder.

A service medical record from January 1973 shows the veteran 
had diagnoses including mixed personality disorder; line of 
duty was indicated and it did not exist prior to service.

The veteran submitted evidence in support of his claim in 
April 1975.  Included was a VA psychological evaluation from 
July 1970 that shows that the veteran was an impulsive man 
with an I.Q. in the borderline range.  He showed no organic 
involvement.  It was likely that he had suffered from a 
transient psychotic episode occasioned by his recent move 
from an overseas army assignment to civilian life.  Once he 
became more familiar with his new environment, the psychosis 
would remit.

Additionally associated with the file in April 1975 were 
service medical records, including a service enlistment 
examination in August 1968, where the veteran's psyche was 
clinically evaluated as normal.

A service medical record from February 1973 shows the veteran 
was referred for psychiatric evaluation due to a previous 
history of psychiatric treatment and psychiatric 
hospitalization and due to an "anxiety reaction".  The 
veteran was well know to the psychiatry department and to the 
Mental Hygiene Clinic.  He had a long history of character 
and behavior problems, antisocial behavior, and recurrent 
difficulties with law enforcement agencies as well as other 
authority figures and structured situations.  He gave a long 
history of heavy drug use since age 14, with heavy drug abuse 
on his tour in Vietnam, in early 1972, which precipitated 
hospitalization.  He was allegedly diagnosed as having 
"schizophrenia" at that time.  However, he was again 
hospitalized and was discharged with the diagnoses of "mixed 
character disorder, chronic, severe, borderline and 
sociopathic features, manifested by heavy drug use, history 
of criminal acts without guilt, and a history of auditory and 
visual hallucinations.  He was subsequently evaluated in 
April 1972 and was diagnosed to have a character and behavior 
disorder, mixed, chronic, severe.  He was currently pending 
an administrative separation from the service and complained 
of a nervous disorder.  He stated that he could not get along 
with the service and could not seem to adjust.  He had a long 
history of antisocial behavior, repetitive criminal acts, and 
constant difficulties with authority figures and disciplinary 
problems.  It was noted that he had nine Articles 15 during 
the service and claimed have two courts-martial, but both 
were dismissed due to "lack of evidence".  It was also 
noted that he completed only 11 years of school and dropped 
out due to failing grades and because it was too much of a 
hassle.  He also had difficulties with civilian police due to 
a charge of assault and battery and a charge for soliciting 
prostitutes.  On mental status examination, the veteran's 
entire attitude and general behavior reflected a severe 
character and behavior disorder.  The impression included 
character and behavior disorder, mixed type, with features of 
both a borderline and sociopathic antisocial personality 
disorder, chronic, severe.  It was recommended that the 
veteran be considered for administrative separation.  

In a June 1975 statement, the veteran's fiancé indicated that 
the veteran was a different person since he returned from the 
service.  Since his return, he did not like people and acted 
as if he had no feelings.

At a June 1975 RO hearing, the veteran testified that he had 
schizophrenia that developed while he was in service.

In a July 1975 statement, the Director of Special Services 
for Hillside Public Schools indicated that the veteran 
attended the Schools from September 1953 through May 1967 
when he withdrew for personal reasons.  He had never been 
referred to their Division of Special Services.  As a result 
it was felt that he did not present a psychiatric problem.  
There was no question that had he presented some concerns, he 
would have been seen by the school psychologist.  

Associated with the file in July 1975 pursuant to the 
veteran's claim were service medical records. 

On a separation examination in 1971, a history of nervous 
trouble was reported.  On examination of the veteran's 
psyche, drug abuse was noted.  The veteran was completely 
rehabilitated and he was considered acceptable.

A record shows that the veteran was admitted to the hospital 
in March 1972.  He had a history of drug dependency.  He was 
in the VA hospital, psychiatric ward for 15 months.  He was 
diagnosed with "schizophrenia" and "homicidal tendency".  
He stated he slit his left wrist.  He had an old scar on the 
wrist.  Later in March 1972, it was indicated that the 
veteran exhibited a psychotic thought disorder.  The 
diagnoses included schizophrenia.  In May 1972, the veteran 
was still hospitalized and he tried to go AWOL, but returned.  
He was now shackled. 

On a separation examination in January 1973, a history of a 
nervous disorder was reported.  A psychiatric evaluation 
showed the veteran had a character and behavior disorder, 
mixed type, with features of both borderline and sociopathic 
antisocial personality disorder, chronic, severe.

In July 1975, the veteran submitted an October 1974 article 
that indicates that tranquilizers were used to treat patients 
with severe mental illnesses such as schizophrenia. 

In an August 1975 statement, a VA physician indicated that 
the veteran's condition made it extremely difficult for him 
to hold down a job for any sustained period of time.  He was 
currently in therapy on a biweekly basis.  He experienced 
great difficulty in adhering to a work regime, controlling 
his impulsive behavior, and sustaining the concentration 
needed to work.

Associated with the file was an August 1975 newspaper article 
about schizophrenia.

At a February 1976 RO hearing, the veteran testified that he 
had schizophrenia rather than a personality disorder that was 
incurred in service.

An October 1976 VA outpatient treatment record shows that the 
veteran was seen for psychological treatment.

A VA outpatient treatment record from October 1976 shows that 
the veteran had a history of a diagnosis of schizophrenia.  
He needed a write up.

On a VA psychological test report from November 1976 the 
diagnostic suggestion was schizophrenia paranoid type in a 
passive dependent immature personality.  

A January 1977 Medical Specialist Opinion shows that first, 
there was no evidence that the veteran's current 
psychological picture had resulted from his history of heavy 
multiple drug abuse.  Rather, his drug abuse fit the total 
picture presented, that of antisocial personality.  Second, 
the diagnosis of antisocial personality arose from the 
veteran's problems in school (with teachers and being a 
dropout); drug abuse beginning at age 14; legal problems for 
assault, soliciting for prostitution, forgery, smuggling 
heroin, and attempted murder; poor work history; repeated 
fighting and outbursts of rage; and repeated cases of 
gonorrhea.  He did not fulfill the criteria for 
schizophrenia.  The described auditory and visual 
hallucinations were not characteristically schizophrenic.  
His were more typically hysterical and wish-fulfillment in 
nature.  His personality disorder was clearly present prior 
to his first Army duty.  The personality disorder seemed to 
have worsened in the service.  However, there was no 
psychosis - only poorly motivated and socialized behavior.  

In a decision by the Board in March 1977, service connection 
for a psychiatric disorder was denied.  

Received in April 1977 with a letter from the veteran's 
Congressman regarding the status of the veteran's claim was 
an undated report of the Probation Department of the County 
of Union described the veteran's arrest record from July 1971 
to March 1975.  Their records indicated that the veteran had 
no arrests from 1955 to 1968.

In a June 1977 statement, Eugene Greenwald, M.D. indicated 
that he was the family physician for the veteran from 1955 to 
1967.  At no time during this period did the veteran present 
any abnormal psychiatric or asocial tendencies to the 
doctor's knowledge.

At a hearing before the Board in July 1978, the veteran 
testified that he had a psychiatric disorder that was 
incurred in service, rather than a personality disorder.

In an August 1978 statement, Carol Kennedy, M.D., indicated 
that no justification was needed for obtaining a C.M.D. 
opinion.  She initially reviewed the case in September 1976 
and at the time was of the opinion that the probability was 
that the veteran had a personality disorder and toxic 
psychosis.  However, she recognized the controversial aspects 
of the case and suggested an independent medical expert.  The 
independent medical expert indicated that the criteria for 
the diagnosis of schizophrenia were not met and documented 
his reasoning behind the diagnosis of personality disorder.  
He stated "..His personality disorder was clearly 
present...prior to his first Army duty...".  The emphasis was 
added.

A November 1978 Board remand pursuant to the veteran's 
request for reconsideration of the March 1977 decision 
required the veteran to be hospitalized for a period of 
observation and evaluation.

VA outpatient treatment records from May 1977 to December 
1978 show that the veteran was seen with assessments and 
diagnoses of schizophrenia, paranoid type, and immature 
personality.  

A VA mental status examination from January 1979 included 
diagnoses of residual schizophrenia and borderline 
schizophrenia.  Psychological testing was requested.  A VA 
psychology consultation from February 1979 shows that testing 
of the veteran showed ample indications of psychopathology in 
the test finding, which, however, to a large extent, may 
reflect the veteran's readiness to present himself as 
"sick".  While the results were suggestive of the presence 
of both a schizophrenic process and a psychosis, alternative 
diagnoses of personality disorder or borderline personality 
could not be ruled out on the basis of the current 
examination.

A transcript from an undated RO hearing pursuant to the Board 
remand regarding the veteran's claim for reconsideration of 
the March 1977 Board decision, shows that the veteran 
testified that he had a psychiatric disability that was 
incurred in service, and not a personality disorder.  He 
continued to suffer from a psychiatric disability.

An October 1979 diagnostic opinion from the VA Director, 
Mental Health and Behavioral Sciences Service, indicates that 
the veteran should be hospitalized for an evaluation to 
determine the correct diagnosis of the veteran's disability.  
He should not be examined at the VA Medical Center in East 
Orange.

In April 1980, a report of contact indicates that the veteran 
wanted to be hospitalized at the VA Medical Center in East 
Orange.  It was noted that the Board did not want him to be 
examined at that facility.

An April 1980 VA treatment note indicated that the veteran 
stated that he only wanted to be in the hospital for two 
days.  

At an RO hearing in October 1980, the veteran agreed to 
psychological testing at the VA Medical Center at East 
Orange.

A VA psychology service report showed the veteran was seen in 
November 1980.  The assessment was that the testing was 
consistent with and indicative of a psychodiagnostic 
impression of schizophrenia, paranoid type.  On the basis of 
the available psychological data, the veteran was regarding 
as having been schizophrenic since the psychology service 
report of July 1970, if not earlier.  

A VA psychological evaluation from December 1980 includes an 
impression from review of the records that a diagnosis of 
schizophrenia, paranoid type was appropriate.  The present 
illness had been documented to have been present during his 
treatment in May 1970.

In an April 1981 independent medical expert opinion, a 
private psychiatrist indicated that no matter how long or how 
often one reviewed the file of the veteran, could one, on the 
basis of the file, make a diagnosis of schizophrenic 
reaction, paranoid type.  It was felt that the character 
disorder was really the problem that was being dealt with. 

In a August 1981 opinion, the VA Director of Mental Health 
and Behavioral Sciences indicated that the correct diagnosis 
for the veteran's psychiatric symptoms was schizophrenia, 
paranoid type, chronic, in an individual with a pre-existing 
schizoid personality and a history of multiple substance 
abuse.  The schizophrenia was first manifested in May 1970.

In a December 1981 independent medical expert opinion, a 
private psychiatrist indicated that he concurred that the 
veteran be offered hospitalization for a complete psychiatric 
examination.  

A report of contact from January 1982 from the veteran's 
representative indicates that the veteran continued to refuse 
hospitalization for evaluation.

VA outpatient records from September 1981 to July 1982 show 
the veteran was treated for schizophrenia, paranoid.

In a decision by the Board in June 1983, the veteran's claim 
for service connection for a psychiatric disorder was denied.

In a July 1983 statement, a probation officer from the County 
of Union indicated that the veteran's file was reviewed and 
nothing was in it to refer to any problem with drugs prior to 
the veteran's entry into the Army.  An investigation was made 
into the veteran's background in 1976 following the veteran's 
involvement in an assault offense and that investigation and 
subsequent supervision reflected nothing of any drug addition 
during the veteran's teenage years.

In a July 1983 statement, the Superintendent of Schools for 
the Hillside Public Schools indicated that the veteran's 
permanent student record was reviewed and there was no 
evidence of mental disorder or addiction to drugs.

In a July 1983 statement, Dr. Greenwald indicated that he had 
no record that the veteran was or had been a drug addict from 
1963 to 1968.  

In a decision by the Board in March 1985, it was determined 
that the Board's prior decisions in March 1977 and June 1983 
were final, and a new factual basis had not been established 
for the grant of service connection for a psychiatric 
disability.

In a decision by the Board in November 1988, service 
connection for a psychiatric disability was denied.  The 
veteran was notified by letter of the same month.

Evidence received subsequent to the November 1988 Board 
decision includes the following: 

In July 1989, the veteran submitted copies of evidence 
previously associated with the file.

In July 1989, a September 1988 article regarding veteran's 
benefits was received.

VA outpatient records from March 1995 show that a psychiatric 
intake was done.  Treatment was to continue until the veteran 
was maintained on medication. 

VA psychological testing of the veteran from May 1995 was 
associated with the file.

VA outpatient records from June 1995 show the veteran 
reported that his medication was working better.  The 
veteran's diagnosis was psychotic in nature for a 
longstanding period.  He was referred for a medication 
regimen for his schizophrenia (paranoid type) chronic 
disability with symptoms of paranoid (persecutory delusions) 
and rule out auditory  (non-command type) hallucinations.  
Psychological testing from June 1995 revealed severe 
psychotic disorder consistent with schizophrenia.  

VA outpatient records from June 1995 to July 1995 show the 
veteran's past medical history was hypertension, history of 
erythrocytosis secondary to smoking, increased liver function 
tests, psoriasis, paranoid schizophrenia/PTSD.  The 
assessment included normal blood pressure reading and 
increased liver function tests since 1988.  

A VA outpatient record from July 1995 shows the veteran was 
trying to reopen his VA adjudication.  He was discharged from 
the Army on May 20, 1970 and was admitted to a VA Medical 
Center from May 28, 1970 to July 29, 1970 with a diagnosis of 
schizophrenia, paranoid type.  The veteran believed that any 
psychosis developing within one year of military discharge 
was to be considered service connected.  The veteran had a 
continued sense of paranoia, he avoided people, and he was 
frightened of going to the store.  The veteran had minimal 
auditory hallucinations.  

An August 1995 report from a VA psychiatric social worker 
indicates that the veteran was psychiatrically stable on his 
current medication.  His diagnosis was schizophrenia 
(paranoid type) with residual symptoms.  The veteran had been 
seen at that facility for treatment of this disorder since 
1970 with periods of remission.  

On a VA post traumatic stress disorder (PTSD) examination in 
May 1996, the veteran complained of experiencing mental 
illness that started a week after he was discharged from his 
first period of service.  The diagnoses included 
schizophrenia, chronic undifferentiated type.  

VA outpatient records from July 1995 to July 1996 show the 
veteran had continued treatment with the social work service 
for schizophrenia, paranoid type, residual.  An August 1995 
note shows the veteran's medical/mental health records 
reflected continuing serious mental illness since 1970.  
Recent psychological tests confirmed his diagnosis of 
schizophrenia.  A July 1996 note shows that the veteran had 
applied for service connection for a psychosis.  His 
psychosis began in 1970.  He was admitted to a VA Medical 
Center one week after discharge from the Army.  The veteran 
stated that his auditory hallucinations and paranoid ideation 
had began several weeks before his discharge.  He was 
reinducted into the Army in 1973, despite alerting the Army 
to his psychosis and continuing use of psychiatric 
medication.  In the Army in 1973, he had no psychiatric 
medications.  That was when he started heroin use.  

In October 1996, the veteran submitted copies of evidence 
previously associated with the file.

By rating action in January 1997, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a schizophrenia, 
paranoid type.  The current appeal to the Board arises from 
this decision.

At the October 1997 RO hearing, the veteran testified that he 
was diagnosed with schizophrenia three days after his initial 
period of service.  He was currently getting psychological 
treatment for paranoid schizophrenia. 

Received in October 1997 was a statement of a friend of the 
veteran, who indicated that the veteran showed no signs of 
being sick or disabled prior to his entry into the Army.  
However, when the veteran returned, he exhibited bizarre 
behavior.

At the October 1998 travel board hearing, the veteran 
testified that he had had schizophrenia since 1970, one week 
after his first period of service.  He continued to have 
problems with schizophrenia.  

A November 1998 report from a VA attending psychiatrist, 
indicates that the veteran was hospitalized on the 
psychiatric unit of a VA Medical Center from May 28, 1970 to 
July 28, 1970 for delusional thinking and aggressive 
behavior.  He had been coming to the mental health clinic at 
the VA since 1970 but had three short hospitalizations 
between 1970 and the present.  Occasionally he still heard 
voices but the medications are keeping him essentially 
symptom free.  It was opined that without medication and 
supportive therapy, the veteran was at serious risk of having 
his psychiatric illness exacerbate.

In December 1998, the veteran submitted copies of VA 
outpatient records, which had been associated previously with 
the file.

II.  Analysis

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §38 U.S.C.A. 
§ 20.1105.

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the January 1997 rating action, it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the appellant's 
claim.  Accordingly, the citing of this test is considered 
harmless error.

The additional evidence submitted since the November 1988 
Board decision includes VA outpatient treatment records and 
physician's reports that show continued treatment for a 
psychiatric disability.  The evidence is cumulative of 
evidence considered previously by the RO.  Additionally, 
there is testimony from the veteran and a statement from a 
friend submitted in support of his claim.  Where, as here, 
the determinative issue is one of medical causation, 
competent medical evidence connecting the current disability 
to the veteran's service is required, and lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability.

The undersigned notes that the veteran's representative, at 
the October 1997 RO hearing, requested an independent medical 
opinion to determine whether the veteran's disability 
subsequent to his service was a psychiatric disability or a 
personality disorder.  The applicable criteria pertaining to 
independent medical expert opinions provide as follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d) (1998).

In this case, as new and material evidence has not been 
submitted to reopen the veteran's claim, there is no 
requirement of a duty to assist and a referral for an 
independent medical opinion is not warranted.  Further, it is 
noted that the veteran receives social security disability.  
Again, there is no requirement to obtain these records as 
there is no duty to assist in this case.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a psychiatric disability, 
the claim is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

